Case 18-31429-KLP                       Doc 1452           Filed 04/16/19 Entered 04/16/19 17:11:11                                        Desc Main
                                                          Document     Page 1 of 9

     Michael A. Condyles (VA 27807)                                                 Robert Klyman
     Peter J. Barrett (VA 46179)                                                    GIBSON DUNN & CRUTCHER LLP
     Jeremy S. Williams (VA 77469)                                                  333 South Grand Avenue
     KUTAK ROCK LLP                                                                 Los Angeles, CA 90071-3197
     901 East Byrd Street, Suite 1000                                               Telephone:    (213) 229-7000
     Richmond, Virginia 23219-4071                                                  Facsimile:    (213) 229-6562
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192                                             -and-

     Co-Counsel to Hill Street Properties LLC                                       Keith Martorana (admitted pro hac vice)
                                                                                    GIBSON DUNN & CRUTCHER LLP
                                                                                    200 Park Avenue
                                                                                    New York, NY 10166-0193
                                                                                    Telephone:     (212) 351-4000
                                                                                    Facsimile:     (212) 351-6391

                                                                                    Co-Counsel to Hill Street Properties LLC


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                              RICHMOND DIVISION

                                                                                                  )
     In re:                                                                                       )       Chapter 11
                                                                                                  )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.1                                                 )       Case No. 18-31429 (KLP)
                                                                                                  )
                                        Debtors.                                                  )       (Jointly Administered)
                                                                                                  )

                                            AGENDA FOR HEARING ON
                                       MOTIONS SCHEDULED FOR APRIL 18, 2019

        PLEASE TAKE NOTICE that the following matters are scheduled for hearing on April
 18, 2019 at 11:00 a.m. (prevailing Eastern Time):

     I.           UNCONTESTED MATTERS

          1.         “New Jersey Tax Motion” Hill Street Properties LLC's Motion for Entry of an Order
                     (I) Recognizing the New Jersey Tax Court's Jurisdiction Over Certain Pending Tax
                     Appeals, (II) Waiving Jurisdiction Over Certain Tax Issues, and (III) Granting Related
                     Relief [Docket No. 1340]

                           Responses Received: None

                           Related Documents: None



 1        The debtors in these chapter 11 cases, Toys “R” Us Property Company I, LLC. and its debtor affiliates (collectively, the “Propco I Debtors”)
          along with the last four digits of each Propco I Debtor’s federal tax identification number, are set forth in the Final Order (I) Directing Joint
          Administration of the Propco I Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Docket No. 94].
Case 18-31429-KLP    Doc 1452     Filed 04/16/19 Entered 04/16/19 17:11:11             Desc Main
                                 Document     Page 2 of 9


             Status: This matter is going forward.

    2.    “Motion to Extend” Motion for Entry of an Order Extending the Administrative
          Claims Objection Bar Date [Docket No. 1359]

             Responses Received: None

             Related Documents: None

             Status: This matter is going forward.

  II.    CONTESTED MATTERS

    3.    “First Omnibus Objection” Hill Street Properties LLC's First Omnibus Objection to
          Certain (A) Amended Claims, (B) Duplicate Claims, (C) Incorrect Debtor Claims, (D)
          Insufficient Documentation Claims, and (E) Duplicate Incorrect Debtor Claims
          [Docket No. 1331]

             Responses Received:

                A.     Response of Jessica Lusk on Behalf of Bella Grigg [Docket No. 1366]

                B.     Informal responses received from the parties set forth on Exhibit A
                       attached hereto

             Related Documents: None



             Status: This matter is going forward with respect to Bella Grigg [Docket No.
                     1366].

                     This matter is adjourned to the omnibus hearing scheduled for May 15,
                     2019 with respect to the parties set forth on Exhibit A attached hereto.

                     With respect to all other claimants for which a response was not timely
                     filed or alternative treatment was not otherwise agreed to, an order granting
                     the relief requested has been or will be submitted to the Court for entry.

    4.    “Second Omnibus Objection” Hill Street Properties LLC's Second Omnibus Objection
          to Certain (A) Reduced Claims, (B) Insufficient Documentation Claims, (C) Satisfied
          Lease Claims, (D) No Liability Claims, and (E) Satisfied Tax Claims [Docket No.
          1332]

             Responses Received:

                A.     Response of Running Hill SP LLC to Hill Street Properties LLC's Second
                       Omnibus Objection to Certain (A) Reduced Claims, (B) Insufficient
                       Documentation Claims, (C) Satisfied Lease Claims, (D) No Liability

                                              2
Case 18-31429-KLP   Doc 1452    Filed 04/16/19 Entered 04/16/19 17:11:11           Desc Main
                               Document     Page 3 of 9


                     Claims, and (E) Satisfied Tax Claims (Re: Claim No. 585 Identified on
                     Schedule 1) [Docket No. 1374]

              B.     Claimant, Robert L. Sinclair’s Response to the Notice of Hill Street
                     Properties LLC’s Second Omnibus Objection to Certain (A) Reduced
                     Claims, (B) Insufficient Documentation Claims, (C) Satisfied Lease
                     Claims, (D) No Liability Claims, and (E) Satisfied Tax Claims [Docket
                     No. 1402]

              C.     Response of Jeahara Shenteal-Schalk [Docket No. 1407]

              D.     Response of Wyzetta Covington [Docket No. 1415]

              E.     Response of Park Brooke Hazlet LLC to Notice of Hill Street Properties
                     LLC's Second Omnibus Objection to Certain (A) Reduced Claims, (B)
                     Insufficient Documentation Claims, (C) Satisfied Lease Claims, (D) No
                     Liability Claims, and (E) Satisfied Tax Claims [Docket No. 1419]

              F.     Response of RPT Realty LLC, Successor-in-Interest to Ramco-
                     Gershenson, Inc. to Notice of Hill Street Properties LLC’s Second
                     Omnibus Objection to Claims [Docket No. 1429]

              G.     Response of Amir Hayat [Docket No. 1430]

              H.     Response of Williams Parkway, LLC to Notice of Hill Street Properties
                     LLC's Second Omnibus Objection to Certain (A) Reduced Claims, (B)
                     Insufficient Documentation Claims, (C) Satisfied Lease Claims, (D) No
                     Liability Claims, and (E) Satisfied Tax Claims [Docket No. 1431]

              I.     RCG-Lithonia Marketplace, LLC’s Response to Hill Street Properties,
                     LLC’s Second Omnibus Objection [Docket No. 1433]

              J.     G&I VIII Lakeshore Marketplace, LLC’s Response to Hill Street
                     Properties, LLC’s Second Omnibus Objection [Docket No. 1434]

              K.     Response of Lea Company, LLC as Successor-in-Interest to Lea
                     Company, a Virginia General Partnership to Notice of Hill Street
                     Properties LLC’s Second Omnibus Objection to Claims [Docket No.
                     1436]

              L.     Response of Kin Properties, Inc. and Related Affiliates to Hill Street’s
                     Second Omnibus Objection to Claims [Docket No. 1439]

              M.     Response of Mallview Plaza Company, Ltd.to Hill Street Properties
                     LLC’s Second Omnibus Claim Objection [Docket No. 1441]

              N.     Informal responses received from the parties set forth on Exhibit A
                     attached hereto

            Related Documents: None
                                           3
Case 18-31429-KLP      Doc 1452    Filed 04/16/19 Entered 04/16/19 17:11:11              Desc Main
                                  Document     Page 4 of 9


             Status:    This matter is resolved with respect to the response filed by Running Hill
                        SP LLC [Docket No. 1374] and the objection is withdrawn.

                        This matter is going forward with respect to Robert L. Sinclair [Docket
                        No. 1402], Jeahara Shenteal-Schalk [Docket No. 1407], Wyzetta
                        Covington [Docket No. 1415], and Amir Hayat [Docket No. 1430].

                       This matter is adjourned to the omnibus hearing scheduled for May 15,
                       2019 with respect to the parties set forth on Exhibit A attached hereto.

                       With respect to all other claimants for which a response was not timely
                       filed or alternative treatment was not otherwise agreed to, an order granting
                       the relief requested has been or will be submitted to the Court for entry.

  III.   ADJOURNED MATTERS

    5.    “First Interim Fee Applications” Various First Interim Fee Applications [Docket Nos.
          561, 562, 563, 565, 567, 569, and 587]

             Responses Received: None

             Related Documents:

              A.       Agreed Order Authorizing Payment on an Interim Basis of Certain
                       Professional Fees [Docket No. 726]

              Status: An order granting the relief requested in part has been entered by the Court.
                     The remainder of the relief requested is being adjourned to the hearing
                     scheduled for May 29, 2019.

    6.    “Kutak Final Fee Application” Final Application of Kutak Rock LLP, Co-Counsel for
          the Propco I Debtors and Debtors-In-Possession, for Allowance of Final Compensation
          and Reimbursement of Expenses Incurred for the Period March 20, 2018 through
          March 5, 2019 [Docket No. 1307]

             Responses Received: None

             Related Documents: None

             Status: This matter is being adjourned to the hearing scheduled for May 29, 2019.




                          [Remainder of page intentionally left blank]




                                                4
Case 18-31429-KLP        Doc 1452     Filed 04/16/19 Entered 04/16/19 17:11:11   Desc Main
                                     Document     Page 5 of 9


 Richmond, Virginia
 Dated: April 16, 2019

  /s/ Jeremy S. Williams
 KUTAK ROCK LLP
 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone: (804) 644-1700
 Facsimile: (804) 783-6192
 Email:        Michael.Condyles@KutakRock.com
               Peter.Barrett@KutakRock.com
               Jeremy.Williams@KutakRock.com

 - and -

 GIBSON, DUNN & CRUTCHER LLP
 Robert Klyman
 333 South Grand Avenue
 Los Angeles, CA 90071-3197
 Tel: (213) 229-7000
 E-mail: rklyman@gibsondunn.com

 - and -

 Keith Martorana (admitted pro hac vice)
 200 Park Avenue
 New York, NY 10166-0193
 Tel: (212) 351-4000
 E-mail: kmartorana@gibsondunn.com

 Co-Counsel to Hill Street Properties LLC
Case 18-31429-KLP   Doc 1452    Filed 04/16/19 Entered 04/16/19 17:11:11   Desc Main
                               Document     Page 6 of 9


                                    EXHIBIT A
                                       Case 18-31429-KLP            Doc 1452       Filed 04/16/19 Entered 04/16/19 17:11:11                         Desc Main
                                                                                  Document     Page 7 of 9

Claimant                                                     Claim Number         Omnibus Objection No.   Status
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              467                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              468                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              469                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              470                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              471                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              472                        1            Hearing adjourned to May 15, 2019
A.C. (a minor child … ); Lauren Crain; Kenneth Crain              473                        1            Hearing adjourned to May 15, 2019
Bali Properties, Inc.                                             612                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Bali Properties, Inc.                                             708                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
DGRetail Leaseco, LLC                                             350                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Lebcon I, Ltd                                                     378                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Santa Roasa Southside, LLC                                        541                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Sparky Baby LLC                                                   347                        1            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
3503 RP Charleston North Rivers, L.L.C.                           611                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Alexander, Bonnie                                                 447                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Alisue LLC and Fundamentals Company, Inc.                         192                        2            Hearing adjourned to May 15, 2019
Bali Properties, Inc.                                             551                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Berwick-Krausz                                                    542                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
CFT NV Developments, LLC                                          280                        2            Hearing adjourned to May 15, 2019
Cherry Hill UE, LLC                                               529                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Daniel G. Kamin Lima Enterprises                                  296                        2            Hearing adjourned to May 15, 2019
Esan LLC                                                          187                        2            Hearing adjourned to May 15, 2019
Fairfield Gateway, LP                                             618                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Forum Lone Star, LP                                               502                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Fundamental Company Trust, Fundamentals Company, Inc., Ansan Trust,194
                                                                    General Delta Company, Inc.
                                                                                             2            Hearing adjourned to May 15, 2019
Gateway Pinole Vista, LLC                                         545                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Gateway Pinole Vista, LLC                                         621                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
In Retail Fund Woodfield Commons, L.L.C.                          396                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
In Retail Fund Woodfield Commons, L.L.C.                          596                        2            Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
                                       Case 18-31429-KLP           Doc 1452        Filed 04/16/19 Entered 04/16/19 17:11:11                         Desc Main
                                                                                  Document     Page 8 of 9

Claimant                                                     Claim Number         Omnibus Objection No.   Status
IRC University Crossings, LLC                                     281                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
IRC University Crossings, LLC                                     391                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
JDK Townline LLC                                                  420                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Lea Company, LLC                                                  528                       2             Hearing adjourned to May 15, 2019
Mallview Plaza Company, Ltd.                                      290                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Mascot LLC, Jesue LLC and Alisue LLC                              204                       2             Hearing adjourned to May 15, 2019
Mattone Group Raceway LLC, JMM Raceway LLC, and Gart Roosevelt Associates
                                                                 594      LLC, as tenants in common
                                                                                               2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Park Brooke Hazlet LLC                                            576                       2             Hearing adjourned to May 15, 2019
RPAI Newnan Crossing II, LLC                                      495                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
RPT Realty LLC                                                    681                       2             Hearing adjourned to May 15, 2019
SCI ITC South Fund                                                351                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Star-West Louis Joliet, LLC                                       314                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Sunset Hills Owner, LLC                                           598                       2             Hearing adjourned to May 15, 2019
The Landing at Arbor Place II, LLC                                364                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
UE Mundy Street LP                                                530                       2             Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Williams Parkway LLC                                              531                       2             Hearing adjourned to May 15, 2019
Williams Parkway LLC                                              538                       2             Hearing adjourned to May 15, 2019
A&W Acquisitions, LLC                                             404                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Alisue LLC and Diajeff LLC                                        584                     1 and 2         Hearing adjourned to May 15, 2019
Aursan Company LLC                                                435                     1 and 2         Hearing adjourned to May 15, 2019
DGRetail Leaseco, LLC                                             463                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
DGRetail Leaseco, LLC                                             465                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Family Center Orem Shopping Center, LLC                           292                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Fay Estates LLC                                                   509                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
G&I VIII Lakeshore Marketplace, LLC                               540                     1 and 2         Hearing adjourned to May 15, 2019
Hamilton Crossing CMBS, LLC                                       654                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Hareff, LLC                                                       424                     1 and 2         Hearing adjourned to May 15, 2019
IN Retail Fund Woodfield Commons, LLC                             596                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
JDK Townline LLC                                                  411                     1 and 2         Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
                                      Case 18-31429-KLP                 Doc 1452    Filed 04/16/19 Entered 04/16/19 17:11:11                         Desc Main
                                                                                   Document     Page 9 of 9

Claimant                                                         Claim Number      Omnibus Objection No.   Status
Jefferson Mall CMBS, LLC                                               655                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
KIR Minnetonka L.P.                                                   638                 1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Midmall Resources Limited Partnership                                  520                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
National Land Resources, LP                                            525                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Potomac Run, LLC                                                      487                 1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
RCG-Lithonia Marketplace, LLC                                          557                1 and 2          Hearing adjourned to May 15, 2019
RVT Erie Marketplace LLC                                               274                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Santa Roasa Southside, LLC                                             546                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Smithtown Venture Limited Liability Company                            501                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Sparky Baby LLC                                                        491                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Springsan Company LLC                                                  426                1 and 2          Hearing adjourned to May 15, 2019
Terrence M. Tombari, as Co-Trutee of the William A. Tombari Sr. Marital496
                                                                        Trust             1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Valley View (Unit 1) L.L.C.                                            537                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
WEINGARTEN NOSTAT, INC.                                                445                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Westlake Shopping Center, LLC                                          270                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
Westlake Shopping Center, LLC                                          633                1 and 2          Response deadline extended to May 8, 2019 and hearing adjourned to May 15, 2019
